Exhibit 10.83
SEVERANCE AND CHANGE IN CONTROL AGREEMENT
          SEVERANCE AND CHANGE IN CONTROL AGREEMENT effective as of January 3,
2011, by and between SMITH & WESSON HOLDING CORPORATION, a Nevada corporation
(“Employer”), and JEFFREY D. BUCHANAN (“Employee”).
          WHEREAS, Employer desires to engage Employee as Executive Vice
President, Treasurer, and Chief Financial Officer of Employer.
          WHEREAS, Employer and Employee desire to agree to the results of any
termination of Employee’s employment under certain circumstances.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
          1. Definitions.
               (a) “Cause” shall mean any termination of Employee’s employment
by Employer as a result of Employee engaging in an act or acts involving a
crime, moral turpitude, fraud, or dishonesty; Employee taking any action that
may be injurious to the business or reputation of Employer; or Employee
willfully violating in a material respect Employer’s Corporate Governance
Guidelines, Code of Conduct, or any applicable Code of Ethics, including,
without limitation, the provisions thereof relating to conflicts of interest or
related party transactions.
               (b) “Change in Control” of Employer shall mean a change in
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934 as in effect on the date of this Agreement or, if Item 6(e) is no
longer in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 that serve similar
purposes; provided that, without limitation, such a Change in Control shall be
deemed to have occurred if and when (i) any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) directly or indirectly of equity securities of Employer representing
20 percent or more of the combined voting power of Employer’s then-outstanding
equity securities, except that this provision shall not apply to any person
currently owning at least five percent or more of the combined voting power of
Employer’s currently outstanding equity securities or to an acquisition of up to
20 percent of the then-outstanding voting securities that has been approved by
at least 75 percent of the members of the Board of Directors who are not
affiliates or associates of such person; (ii) during the period of this
Agreement, individuals who, at the beginning of such period, constituted the
Board of Directors of Employer (the “Original Directors”), cease for any reason
to constitute at least a majority thereof unless the election or nomination for
election of each new director was approved (an “Approved Director”) by the vote
of a Board of Directors constituted entirely of Original Directors and/or
Approved Directors; (iii) a tender offer or exchange offer is made whereby the
effect of such offer is to take over and control Employer, and such offer is
consummated for the equity securities of Employer representing 20 percent or
more of the combined voting power of

 



--------------------------------------------------------------------------------



 



Employer’s then-outstanding voting securities; (iv) Employer is merged,
consolidated, or enters into a reorganization transaction with another person
and, as the result of such merger, consolidation, or reorganization, less than
75 percent of the outstanding equity securities of the surviving or resulting
person shall then be owned in the aggregate by the former stockholders of
Employer; or (v) Employer transfers substantially all of its assets to another
person or entity that is not a wholly owned subsidiary of Employer. Sales of
Employer’s Common Stock beneficially owned or controlled by Employee shall not
be considered in determining whether a Change in Control has occurred.
          2. Result of Termination Other than for Cause. In the event that
Employer terminates Employee’s employment with Employer other than for Cause,
(a) Employer shall pay Employee’s base salary for a period of 12 months
following the effective date of such termination; and (b) Employer shall pay to
Employee, at the same time as cash incentive bonuses are paid to Employer’s
other executives, a portion of the cash incentive bonus deemed by Employer’s
Compensation Committee in the exercise of its sole discretion to be earned by
Employee pro rata for the period commencing on the first day of the fiscal year
for which the cash incentive bonus is calculated and ending on the effective
date of termination. The amounts payable under (a) above shall be paid on
Employer’s regular payroll schedule commencing on the first such payment date
coincident with or following Employee’s “separation from service” from Employer
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii). The amounts payable
under (b) above, if any, shall be made by March 15 of the year following the
year to which the bonus applies and would otherwise be earned.
          3. Result of Termination Following Change in Control. In the event of
a “Change in Control” of Employer, Employee, at Employee’s option and upon
written notice to Employer, may terminate Employee’s employment effective on the
date of the notice unless (a) the Change in Control shall have been approved by
the Board of Directors of the Company, (b) the provisions of this Agreement
remain in full force and effect as to Employee, and (c) Employee suffers no
reduction in Employee’s status, duties, authority, or compensation following
such Change in Control, provided that Employee will be considered to suffer a
reduction in Employee’s status, duties, authority, or compensation, only if,
after the Change in Control, (i) Employee is not the Chief Financial Officer of
the company that succeeds to the business conducted by Employer and its
subsidiaries immediately prior to the Change in Control, (ii) such company’s
common stock is not listed on a national stock exchange (such as the New York
Stock Exchange, the Nasdaq National Market, or the American Stock Exchange),
(iii) such company terminates Employee or in any material respect reduces
Employee’s status, duties, authority, or base compensation within one year of
the Change in Control, or (iv) as a result of such Change in Control, Employee
is required to relocate out of Springfield, Massachusetts (or surrounding
areas). In the event of a termination following a Change in Control as provided
in this Section 3, (A) Employer shall pay Employee’s base salary for a period of
18 months following the effective date of such termination; (B) Employer shall
pay to Employee an amount equal to the average of Employee’s cash bonus paid for
each of the two fiscal years immediately preceding Employee’s termination, such
amount to be paid and received upon the effective date of the termination
(provided such termination constitutes a “separation from service” from Employer
within the meaning of Section 409A of the Code); and (C) all unvested
stock-based compensation held by Employee in his capacity as Employee on the
effective date of the termination shall vest as of the effective date of
termination. The amounts payable under Section 3(A) shall be paid on Employer’s
regular payroll schedule commencing on the first such payment date coincident
with or following Employee’s “separation from service” from Employer within the
meaning of Section 409A of the Code and shall be treated as a series of separate
payments under Treasury Regulations Section 1.409A-2(b)(2)(iii).

2



--------------------------------------------------------------------------------



 



          4. Competition and Confidential Information.
               (a) Interests to be Protected. The parties acknowledge that
Employee will perform essential services for Employer, its employees, and its
stockholders during the term of Employee’s employment with Employer. Employee
will be exposed to, have access to, and work with, a considerable amount of
Confidential Information (as defined below). The parties also expressly
recognize and acknowledge that the personnel of Employer have been trained by,
and are valuable to, Employer and that Employer will incur substantial
recruiting and training expenses if Employer must hire new personnel or retrain
existing personnel to fill vacancies. The parties expressly recognize that it
could seriously impair the goodwill and diminish the value of Employer’s
business should Employee compete with Employer in any manner whatsoever. The
parties acknowledge that this covenant has an extended duration; however, they
agree that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
his employment is terminated, the parties are in full and complete agreement
that the following restrictive covenants are fair and reasonable and are entered
into freely, voluntarily, and knowingly. Furthermore, each party was given the
opportunity to consult with independent legal counsel before entering into this
Agreement.
               (b) Non-Competition. For the period equal to 12 months after the
termination of Employee’s employment with Employer for any reason, Employee
shall not (whether directly or indirectly, as owner, principal, agent,
stockholder, director, officer, manager, employee, partner, participant, or in
any other capacity) engage or become financially interested in any competitive
business conducted within the Restricted Territory (as defined below). As used
herein, the term “competitive business” shall mean any business that sells or
provides or attempts to sell or provide products or services the same as or
substantially similar to the products or services sold or provided by Employer
during Employee’s employment, and the term “Restricted Territory” shall mean any
state or other geographical area in which Employer sells products or provides
services during Employee’s employment.
               (c) Non-Solicitation of Employees. For a period of 24 months
after the termination of Employee’s employment with Employer for any reason,
Employee shall not directly or indirectly, for Employee, or on behalf of, or in
conjunction with, any other person, company, partnership, corporation, or
governmental entity, solicit for employment, seek to hire, or hire any person or
persons who is employed by or was employed by Employer within 12 months of the
termination of Employee’s employment for the purpose of having any such employee
engage in services that are the same as or similar or related to the services
that such employee provided for Employer.
               (d) Confidential Information. Employee shall maintain in strict
secrecy all confidential or trade secret information relating to the business of
Employer (the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof,

3



--------------------------------------------------------------------------------



 



Confidential Information shall include without limitation any materials, trade
secrets, knowledge, or information with respect to management, operational, or
investment policies and practices of Employer; any business methods or forms;
any names or addresses of customers or data on customers or suppliers; and any
business policies or other information relating to or dealing with the
management, operational, or investment policies or practices of Employer.
               (e) Return of Books, Records, Papers, and Equipment. Upon the
termination of Employee’s employment with Employer for any reason, Employee
shall deliver promptly to Employer all files, lists, books, records, manuals,
memoranda, drawings, and specifications; all cost, pricing, and other financial
data; all other written or printed materials and computers, cell phones, PDAs,
and other equipment that are the property of Employer (and any copies of them);
and all other materials that may contain Confidential Information relating to
the business of Employer, which Employee may then have in Employee’s possession
or control whether prepared by Employee or not.
               (f) Disclosure of Information. Employee shall disclose promptly
to Employer, or its nominee, any and all ideas, designs, processes, and
improvements of any kind relating to the business of Employer, whether
patentable or not, conceived or made by Employee, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Employee’s employment with Employer or within six months thereafter.
               (g) Assignment. Employee hereby assigns to Employer or its
nominee, the entire right, title, and interest in and to all inventions,
discoveries, and improvements, whether patentable or not, that Employee may
conceive or make during Employee’s employment with Employer, or within six
months thereafter, and which relate to the business of Employer.
               (h) Equitable Relief. In the event a violation of any of the
restrictions contained in this Section occurs, Employer shall be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right shall be cumulative and in addition to any other rights
or remedies to which Employer may be entitled. In the event of a violation of
any provision of subsection (b), (c), (f), or (g) of this Section, the period
for which those provisions would remain in effect shall be extended for a period
of time equal to that period beginning when such violation commenced and ending
when the activities constituting such violation shall have been finally
terminated in good faith.
               (i) Restrictions Separable. If the scope of any provision of this
Agreement (whether in this Section 4 or otherwise) is found by a Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. Each and every restriction set forth in
this Section 4 is independent and severable from the others, and no such
restriction shall be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.

4



--------------------------------------------------------------------------------



 



          5. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the parties hereto;
provided that because the obligations of Employee hereunder involve the
performance of personal services, such obligations shall not be delegated by
Employee. For purposes of this Agreement successors and assigns shall include,
but not be limited to, any individual, corporation, trust, partnership, or other
entity that acquires a majority of the stock or assets of Employer by sale,
merger, consolidation, liquidation, or other form of transfer. Employer will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of Employer to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession had taken place. Without limiting the
foregoing, unless the context otherwise requires, the term “Employer” includes
all subsidiaries of Employer.
          6. Release of Claims and Non-Disparagement. Employer’s obligations
under this Agreement are contingent upon Employee executing (and not revoking
during any applicable revocation period) a valid and enforceable full and
unconditional release of any claims Employee may have against Employer (whether
known or unknown) as of the termination of Employee’s employment. Employer shall
present the release to Employee within 10 days of termination, and Employee
shall have up to 45 days to consider whether to execute the release; in the
event Employee executes the release, Employee shall have an additional eight
calendar days in which to expressly revoke his execution of the release in
writing. In the event that Employee fails to execute the release within the
45 day period, or in the event Employee formally revokes his execution of the
release within eight calendar days of his execution of the release, then this
Agreement shall be null and void. Employee shall not be entitled to any payments
or benefits under this Agreement after termination of his employment if he does
not execute the release or if he revokes the release during any statutory
revocation period, and to the extent that Employer has made any payments to
Employee prior to Employee’s failure to execute the release within the 45 day
period or prior to his revocation, then Employee shall immediately reimburse
Employer for any and all such payments. Employer’s obligations and all payments
under this Agreement shall cease if Employee makes any written or oral statement
or takes any action that Employee knows or reasonably should know constitutes an
untrue, disparaging, or negative comment concerning Employer.
          7. Miscellaneous.
               (a) Notices. All notices, requests, demands, and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made, and received (i) if
personally delivered, on the date of delivery, (ii) if by facsimile or e-mail
transmission, upon receipt, (iii) if mailed, three days after deposit in the
United States mail, registered or certified, return receipt requested, postage
prepaid, and addressed as provided below, or (iv) if by a courier delivery
service providing overnight or “next-day” delivery, on the next business day
after deposit with such service addressed as follows:

5



--------------------------------------------------------------------------------



 



  (1)   If to Employer:

2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Attention: Chief Executive Officer
Phone: (413) 747-3349
Facsimile: (413) 739-8528
E-Mail: mgolden@smith-wesson.com     (2)   If to Employee:

2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Phone: (800) 331-0852
E-Mail: jbuchanan@smith-wesson.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 5 for the giving of notice.
               (b) Indulgences; Waivers. Neither any failure nor any delay on
the part of either party to exercise any right, remedy, power, or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.
               (c) Controlling Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement, shall be governed by
and construed in accordance with the laws of the state of Massachusetts,
notwithstanding any Massachusetts or other conflict-of-interest provisions to
the contrary. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the state of Massachusetts located in Hampden
County and the United States District Court for the District of Massachusetts
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby. Service
of process in connection with any such suit, action, or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action, or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
               (d) Binding Nature of Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal

6



--------------------------------------------------------------------------------



 



representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.
               (e) Execution in Counterpart. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as the signatories.
               (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
               (g) Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.
               (h) No Participation in Severance Plans. Except as contemplated
by this Agreement, Employee acknowledges and agrees that the compensation and
other benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Employee pursuant to the terms of any severance pay arrangement of Employer or
any affiliate thereof, or any other similar arrangement of Employer or any
affiliates thereof providing for benefits upon involuntary termination of
employment.
               (i) Paragraph Headings. The paragraph headings in this Agreement
are for convenience only; they form no part of this Agreement and shall not
affect its interpretation.
               (j) Gender. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context requires.
               (k) Number of Days. In computing the number of days for purposes
of this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
               (l) Specified Employee. Notwithstanding any provision of this
Agreement to the contrary, if Employee is a “specified employee” as defined in
Section 409A of the Code, Employee shall not be entitled to any payments or
benefits the right to which provides for a “deferral of compensation” within the
meaning of Section 409A, and whose payment or

7



--------------------------------------------------------------------------------



 



provision is triggered by Employee’s termination of employment (whether such
payments or benefits are provided to Employee under this Agreement or under any
other plan, program or arrangement of the Employer), until (and any payments or
benefits suspended hereby shall be paid in a lump sum on) the earlier of (i) the
date which is the first business day following the six-month anniversary of
Employee’s “separation from service” (within the meaning of Section 409A of the
Code) for any reason other than death or (ii) Employee’s date of death, and such
payments or benefits that, if not for the six-month delay described herein,
would be due and payable prior to such date shall be made or provided to
Employee on such date. Employer shall make the determination as to whether
Employee is a “specified employee” in good faith in accordance with its general
procedures adopted in accordance with Section 409A of the Code and, at the time
of the Employee’s “separation of service” will notify the Employee whether or
not he is a “specified employee.”
               (m) Savings Clause. This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject
thereto, and shall be interpreted and construed consistent with such intent;
provided that, notwithstanding the other provisions of this subsection and the
paragraph above entitled, “Specified Employee”, with respect to any right to a
payment or benefit hereunder (or portion thereof) that does not otherwise
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code, it is the intent of the parties that such payment or benefit will not
so provide. Furthermore, if either party notifies the other in writing that,
based on the advice of legal counsel, one or more of the provisions of this
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or causes any amounts to be subject to interest or
penalties under Section 409A of the Code, the parties shall promptly and
reasonably consult with each other (and with their legal counsel), and shall use
their reasonable best efforts, to reform the provisions hereof to (a) maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A of the Code or
increasing the costs to the Employer of providing the applicable benefit or
payment and (b) to the extent practicable, to avoid the imposition of any tax,
interest or other penalties under Section 409A of the Code upon Employee or the
Employer.
               (n) Reimbursements. Except as expressly provided otherwise
herein, no reimbursement payable to Employee pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of Employer shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden       Michael F. Golden        President and
Chief Executive Officer              /s/ Jeffrey D. Buchanan       Jeffrey D.
Buchanan           

9